                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

DANNY BRASHEAR,                                   )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )           NO. 1:18-cv-00059
                                                  )
CCG SYSTEMS, INC,                                 )           JUDGE CAMPBELL
                                                  )           MAGISTRATE JUDGE FRENSLEY
     Defendant.                                   )

                                MEMORANDUM AND ORDER

                                           I. Introduction

         Pending before the Court is Plaintiff’s Motion for Preliminary Injunction (Doc. No. 7), to

 which the Defendant has filed a Response (Doc. No. 15) in opposition. Plaintiff has filed his own

 Declaration (Doc. No. 10-1) in support of the Motion, and Defendant has filed the Declaration of

 Joseph Healey, its Chief Executive Officer (Doc. No. 15-1). For the reasons set forth below, the

 Motion for Preliminary Injunction (Doc. No. 7) is DENIED.

                                     II. Plaintiff’s Allegations

         Plaintiff Danny Brashear initially filed this action against Defendant CCG Systems, Inc.

 d/b/a Faster Asset Solutions (“CCG”) in Marshall County Chancery Court on July 18, 2018.

 (Doc. No. 1-1). Defendant subsequently removed the case to this Court based on diversity

 jurisdiction. On September 24, 2018, Plaintiff filed a First Amended Complaint (Doc. No. 31).

         Plaintiff seeks a declaratory judgment that he is not bound by a “Non-Disclosure and

 Non-Compete Agreement” (“NCA”) (Doc. No. 1-1, at 8-10) he signed while employed by CCG.

 Plaintiff alleges he was hired by CCG on July 31, 2006, and was “forced” to sign the NCA in

 2009, after having worked for CCG for over three years. (Doc. No. 31). Plaintiff alleges the
NCA is unenforceable because he signed it “without consideration and under duress” to avoid

termination, and was never presented with a signed copy. (Id.) Plaintiff contends the NCA is

also unenforceable because it is too broad in its geographical application and as to time. Plaintiff

also asserts a claim for retaliatory discharge based on his termination, on July 27, 2018, by CCG

while this action was pending. In addition to a declaratory judgment, Plaintiff seeks injunctive

relief, as well as compensatory and punitive damages.

                                               III. Analysis

        In determining whether to issue a preliminary injunction under Federal Rule of Civil

Procedure 65, the Court is to consider: (1) whether the movant has shown a strong or substantial

likelihood of success on the merits; (2) whether irreparable harm will result without an

injunction; (3) whether issuance of a preliminary injunction will result in substantial harm to

others; and (4) whether the public interest is advanced by the injunction. Northeast Ohio

Coalition for Homeless v. Husted, 696 F.3d 580, 591 (6th Cir. 2012); Myers v. Memorial Health

Syst. Marietta Mem. Hosp., 2017 WL 1407572 at * 4 (S.D. Ohio Apr. 20, 2017).

        Plaintiff argues he has shown a likelihood of success on the merits that the NCA is

unenforceable because he signed it without consideration and under duress. In his Declaration,

Plaintiff does not elaborate on this contention, but simply states he signed the NCA “under

duress and I was never provided any consideration for entering into the agreement.” (Doc. No.

10-1 ¶ 5). Plaintiff also states he was not provided a signed copy of the NCA until after he filed

this lawsuit. (Id.)

        In addressing the merits of Plaintiff’s argument, the parties apply both Tennessee and

Virginia law. The NCA contains a forum selection clause referencing Virginia state courts and a

choice of law clause referencing Virginia law. (Doc. No. 1-1, at 2). Given that the parties assume



                                                 2
         
the law of both states on the relevant issues is the same, and thus, have not engaged in a choice

of law analysis, the Court will make the same assumption.

       Tennessee courts have defined duress in the breach of contract context as “‘a condition of

mind produced by the improper external pressure or influence that practically destroys the free

agency of a party, and causes him to do an act or make a contract not of his own volition, but

under such wrongful external pressure.’” In re Estate of Creswell, 238 S.W.3d 263, 267 (Tenn.

Ct. App. 2007) (quoting Rainey v. Rainey, 795 S.W.2d 139, 147 (Tenn. Ct. App. 1990)). “We

have further defined duress as consisting of ‘unlawful restraint, intimidation, or compulsion that

is so severe that it overcomes the mind or will of ordinary persons.’” Id. (quoting Boote v.

Shivers, 198 S.W.3d 732, 745 (Tenn. Ct. App. 2005)). Virginia courts apply a similar definition:

“‘Duress exists when a defendant commits a wrongful act sufficient to prevent a plaintiff from

exercising his free will, thereby coercing the plaintiff’s consent.’” Lee v. Fairfax County School

Bd., 621 Fed. Appx 761, 762 (quoting Goode v. Burke Town Plaza, Inc., 246 Va. 407, 436

S.E.2d 450, 452 (1993)). Virginia courts rarely consider the exertion of economic pressure to

constitute duress. Id.; Update, Inc. v. Samilow, 311 F.Supp.3d 784, 795 (E.D. Va. 2018) (“. . . the

fact that a salary increase was contingent on acceptance of non-compete and non-solicitation

clauses does not, on this record, support a claim of duress.”)

       Plaintiff does not address the legal definition of duress in his filings. He simply states in

his Declaration that he signed the NCA “under duress.” This conclusory allegation does not

persuade the Court that Plaintiff satisfies the definition of duress under either Tennessee or

Virginia law. Accordingly, the Court concludes Plaintiff has failed to establish a likelihood of

success on the merits regarding this argument.




                                                 3
        
       As for Plaintiff’s argument that the NCA lacked consideration, Tennessee courts have

held continued employment may constitute adequate consideration for a non-competition

agreement signed by an existing employee. Central Adjustment Bureau, Inc. v. Ingram, 678

S.W.2d 28, 34-35 (Tenn. 1984).                                   In Central Adjustment Bureau, the court held there was

adequate consideration for a non-competition agreement where the employee continued his

employment for seven years after signing the agreement, received salary increases during that

time, and left his job voluntarily. Id. see also American Home Shield Corp. v. Ozur, 2016 WL

8738243, at *4 (W.D. Tenn. Sept. 13, 2016) (finding adequate consideration for non-compete

contract where employee continued to work for nearly two and a half years after signing the

agreement, and employee voluntarily left his employment). Virginia courts have held an increase

in salary accompanying the signing of a non-compete agreement constitutes adequate

consideration for the agreement. Update, Inc., 311 F.Supp.3d at 795.

       Here, Plaintiff continued his employment for approximately nine years after signing the

NCA, and remained employed until after he filed this action claiming the NCA was

unenforceable.1 Defendant contends, and Plaintiff does not dispute, that Plaintiff was paid a

bonus of $459 for signing the agreement, and received salary increases, bonuses, and stock

options over the years he remained employed. (Doc. No. 15-1 ¶¶ 12-15). Under these

circumstances, Plaintiff has not shown the NCA lacked consideration under Tennessee or




                                                                   
1
   In his Declaration, Mr. Healey states that, in a conversation with Plaintiff after the company
was served with this lawsuit, Plaintiff expressed his desire to leave the company and search for
another job. (Doc. No. 15-1 ¶ 17; Exhibit B). In subsequent conversations, Mr. Healey said the
company offered Plaintiff another position at the company at a higher salary, and Plaintiff
declined the offer. (Id.) According to Mr. Healey, the company also offered to contact current
customers to seek placement for Plaintiff in the governmental sector, where Plaintiff had worked
previously, but Plaintiff also declined that offer. (Id.)
                                                                          4
        
Virginia law. Therefore, he has not established a likelihood of success on the merits as to his lack

of consideration argument.

       To the extent Plaintiff argues the NCA is unenforceable because he did not receive a

signed copy until recently, he has not cited any authority supporting his argument. Thus, he has

failed to establish a likelihood of success on the merits as to this argument.

       Even if the contract was validly formed, Plaintiff contends, the restrictions in the NCA

are not enforceable because they are not supported by a legitimate business interest and are

unreasonable. Although covenants not to compete are disfavored in Tennessee, they are

enforceable if “‘there is a legitimate business interest to be protected and the time and territorial

limitations are reasonable.’” Columbus Medical Services, LLC v. Thomas, 308 S.W.3d 368, 384

(quoting Murfreesboro Med. Clinic, P.A. v. Udom, 166 S.W.3d 674, 678 (Tenn. 2005)). To

establish it has a legitimate business interest to be protected, an employer must show “special

facts beyond protection from ordinary competition that would give the employee an unfair

advantage in competing with the employer.” Id., at 384-85 (emphasis in original). In making this

determination, the court is to consider “‘(1) whether the employer provided the employee with

specialized training; (2) whether the employee is given access to trade or business secrets or

other confidential information; and (3) whether the employer’s customers tend to associate the

employer’s business with the employee due to the employee’s repeated contacts with the

customers on behalf of the employer.’” Id., at 385 (quoting Vantage Technology, LLC v. Cross,

17 S.W.3d 637, 644 (Tenn. Ct. App. 1999)). Virginia law is similar on this point. Omniplex

World Services Corp. v. US Investigations Services, Inc., 270 Va. 246, 618 S.E.2d 340, 249-50

(2005); Modern Environments, Inc. v. Stinnett, 263 Va. 491, 561 S.E.2d 694, 695-696 (2002)

(employer bears the burden to show the restraint is no greater than necessary to protect a



                                                  5
        
legitimate business interest, is not unduly harsh or oppressive in curtailing an employee’s ability

to earn a livelihood, and is reasonable in light of sound public policy.)

       In his Declaration, Plaintiff states: “I do not have any specialized knowledge that could

harm my former employer and I did not receive specialized training with CCG Systems, Inc.”

(Doc. No. 10-1 ¶ 9). Plaintiff further states: “. . . the only information I have regarding my

former employer, which fired me without cause when I filed this action, is within the public

domain and not secret. I have no access to the proprietary information that CCG Systems, Inc.

has such as customer lists.” (Id. ¶ 10).

       By contrast, Mr. Healey, Defendant’s CEO, states in his Declaration that, during his

employment, Plaintiff received extensive training regarding Defendant’s customers and their

processes, as well as training on software to be used by customers, and how to train customers on

the software. (Doc. No. 15-1 ¶ 7). At the time of his termination, according to Mr. Healey,

Plaintiff worked directly with and trained Defendant’s customers on its fleet management

information system. (Id.) Mr. Healey further states Plaintiff possesses “specific and intimate

knowledge of CCG’s active potential customers and sales leads and can use this knowledge to

CCG’s competitors’ lucrative benefit.” (Id.) In addition, Plaintiff was involved in numerous

discussions regarding confidential product development and the functions necessary to give

Defendant a competitive edge. (Id.) Mr. Healey further states that, at Plaintiff’s request, he

attended industry trade shows, and in June, 2018, Plaintiff spoke to an industry group, including

prospective customers, on new functions and features associated with Defendant’s flagship

product. (Id. ¶ 8). According to Mr. Healey, the company spent significant sums sending Plaintiff

to these industry events “as a face of the Company.” (Id.)




                                                  6
        
       Based on Mr. Healey’s Declaration, the Court concludes Plaintiff has not established a

likelihood of success on the merits of his argument that CCG lacked a legitimate business

interest in the NCA. Mr. Healey’s Declaration outlines the extensive training Plaintiff received

during his employment and Plaintiff’s interactions with CCG’s customers on behalf of the

company. Plaintiff’s vague and conclusory statements to the contrary are unpersuasive.

       Plaintiff also contends the terms of the NCA, which restrict his employment throughout

the United States and Canada for two years, are unreasonable. In Tennessee, the time and

territorial limits in a covenant not to compete must be “‘no greater than is necessary to protect

the business interests of the employer.’” Vantage Technology, LLC v. Cross, 17 S.W.3d 637, 647

(Tenn. Ct. App. 1999) (quoting Allright Auto Parks v. Berry, 219 Tenn. 280, 409 S.W.2d 361,

363 (1966)). Virginia courts apply a similar standard. See, e.g., Capital One Financial Corp. v.

Kanas, 871 F.Supp.2d 520, 530 (E.D. Va. 2012) (“A reasonable non-compete is: (1) narrowly

drawn to protect the employer’s legitimate business interest, (2) not unduly burdensome on the

employee’s ability to earn a livelihood, and (3) consistent with public policy.”); Simmons v.

Miller, 261 Va. 561, 580-81, 544 S.E.2d 666 (2001).

       The NCA’s non-compete clause provides:

       (a) Employee specifically agrees that for a period of two years following
           cessation of employment with Employer. Employee will not engage, directly
           or indirectly, either as proprietor, stockholder, partner, officer, employee,
           consultant, advisor or otherwise, in any business within the United States and
           Canada that distributes or sells products or provides services similar to those
           distributed, sold, or provided by Employer or that compete against the
           Employer’s products or services, as of the date of Employee’s cessation of
           employment from Employer.

(Doc. No. 1-1, at 2).

       In his Declaration, Mr. Healey represents that, after Plaintiff filed this lawsuit, CCG

“modified the Agreement by providing an exception to the NDA/Non-Compete Agreement for

                                               7
        
him and for all employees, such as Plaintiff, who came to CCG from Municipal Government”

resulting in “the Agreement only restricting Plaintiff from accepting employment from

approximately ten or fewer potential competitors of the Company.” (Doc. No. 15-1 ¶ 17).

According to Mr. Healey, Defendant subsequently advised Plaintiff that it would only seek to

enforce the revised Agreement to the extent it prohibits him from employment with a direct

competitor.” (Id.)

       Plaintiff has not addressed this concession by Defendant. Plaintiff’s Declaration merely

states he will be irreparably harmed “if I am restrained from earning a living.” (Doc. No. 10-1 ¶

8). Plaintiff does not identify any particular competitor for whom he intends to work, nor does he

address the number of potential employers in the industry, or explain why the revised restrictions

are greater than necessary to protect Defendant’s legitimate and protectible business interests.

Consequently, Plaintiff has failed to establish a likelihood of success on the merits that the

restrictions are unreasonable.

       As for irreparable harm, as discussed above, Plaintiff states only that he will be

irreparably harmed if he is restrained from earning a living. Plaintiff does not elaborate,

however, as to how the NCA’s restraints prevent him from doing so. Nor has Plaintiff

demonstrated that monetary damages will be an inadequate remedy should he ultimately prevail.

Accordingly, Plaintiff has failed to establish irreparable harm.

       Finally, Plaintiff has not addressed whether issuance of a preliminary injunction will

result in substantial harm to others,2 nor has he addressed whether an injunction advances the

public interest. Accordingly, the Court concludes these factors do not support issuance of an

injunction.

                                                                   
2
   On the other hand, Mr. Healey asserts that Plaintiff’s employment with a competitor could
damage the company in an amount exceeding $75,000. (Doc. No. 15-1 ¶ 18).
                                                                      8
        
       For the reasons set forth above, Plaintiff has failed to establish the requirements for

issuance of a preliminary injunction under Rule 65, and therefore, his motion for preliminary

injunction is denied.

       It is so ORDERED.

                                                  ____________________________________
                                                  WILLIAM L. CAMPBELL, JR.
                                                  UNITED STATES DISTRICT JUDGE
        




                                              9
        
